t c memo united_states tax_court bentley court ii limited_partnership b f bentley inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date nancy ortmeyer kuhn for petitioner wilton a baker for respondent memorandum findings_of_fact and opinion gerber chief_judge on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to bentley court ii limited_partnership bentley court for its calendar years and after concessions the sole issue for consideration is whether for its year bentley court must recapture dollar_figure of low-income_housing credits claimed on its income_tax returns for and findings of fact2 at the time the petition in this case was filed bentley court’s principal_place_of_business was in columbia south carolina bentley court a limited_partnership was formed in the general partners were edwin lewis ii lewis and an entity he controlled during and bentley court constructed an apartment complex in columbia south carolina the south carolina state housing finance and development authority allocated to the complex low-income_housing credits for which bentley court claimed federal_income_tax low-income_housing credits and qualified_basis in the following amounts petitioner originally alleged error in many of respondent’s determinations one of which was entitlement to low- income housing credits for and however petitioner now concedes a portion of the forgiveness of indebtedness income for and all of the low-income_housing credits for and respondent concedes the deductibility of the legal fees and the remaining portion of the forgiveness of indebtedness income for and depreciation_deductions for and the parties’ stipulation of facts is incorporated by this reference year yearend qualified_basis dollar_figure big_number big_number credit dollar_figure big_number big_number big_number big_number big_number on its and returns bentley court reported that it qualified for the credits under the provisions of sec_42 but provided no detail about its qualifications for the credits including the nature of the building or its tenants respondent did not examine bentley court’s or income_tax return and the statutory period for assessment has expired for those years on date lewis was sentenced to months in prison following his guilty plea to of counts of obstructing and impeding the administration of the internal revenue laws the count to which lewis pleaded guilty was as follows between date and date in the district of south carolina edwin lewis ii did corruptly obstruct and impede and endeavor to obstruct and impede the due administration of the internal revenue laws by losing and concealing tenant files for two tenants of bentley court apartments which tenant files were to be examined by the internal_revenue_service as part of an audit of the partnership return for bentley court ii limited_partnership for in violation of title_26 united_states_code sec_7212 and title united_states_code sec_2 the remaining counts were similar and related to the one quoted above and concerned allegations that lewis willfully made false reports of occupancy beginning in late through mid- the indictment was filed on date the related counts were dropped including allegations that lewis falsely lowered the income amounts for some tenants and indicated that certain student tenants were not students following an examination of bentley court’s tax returns the examining revenue_agent concluded that bentley court had falsified documents including changing income amounts and indicating that certain bentley court tenants were not students when in fact they were these falsifications were effected to support bentley court’s claim for the qualified_tax status involving low-income_housing credits a review conducted by the south carolina state housing finance and development authority revealed that percent of the tenants in bentley court’s apartment complex were students respondent’s examining agent concluded that the apartment complex did not qualify because it did not have qualified tenants as defined by law accordingly the low-income_housing credits were disallowed for bentley court’s and years and one-third3 of the credits claimed for the and years was recaptured because the units were not occupied by qualifying tenants opinion bentley court claimed low-income_housing credits for its and years which are now closed for tax purposes respondent disallowed the credit for bentley court’s and years respondent also determined that dollar_figure of credits claimed for and should be recaptured in the year bentley court contends that it was not entitled to the credit for and or for the closed years and because it was not entitled to the credit in any of the years bentley court contends that the credit cannot be recaptured the sole issue remaining in dispute is whether bentley court must recapture in the dollar_figure in housing credits claimed for and the notice of final_partnership_administrative_adjustment for contained the following schedule showing the computation of the amount of recapture as follows tax_year amount claimed rate amount recaptured dollar_figure big_number big_number dollar_figure big_number big_number big_number total recapture there is no further explanation or dispute about this computation sec_424 provides for a low-income_housing_credit in connection with units or buildings that are part of a low-income_housing project sec_42 c although sec_42 is detailed and complex generally to qualify as a low-income_housing project a certain percentage of residential units must be both rent restricted and occupied by tenants whose income is a certain percentage less than the median gross_income of the geographical area sec_42 with certain limited exceptions not pertinent here a unit will not qualify as a low- income unit if it is occupied by students sec_42 d sec_42 provides for the recapture of excess low-income_housing credits if at the end of any_tax year the qualified_basis of a low-income_housing project building is less than that building’s qualified_basis as of the close of the preceding_taxable_year sec_42 and very generally qualified_basis is the portion of the building’s acquisition_cost allocable to low-income units recapture is therefore triggered if at the end of any year during the compliance_period a period of years beginning usually when the property is placed_in_service the number or size of the units set_aside for low-income tenant sec_4 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the periods under consideration and all rule references are to the tax_court rules_of_practice and procedure is less than at the close of the preceding year sec_42 d bentley court argues that its apartment complex buildings or units failed to qualify as low-income_housing units because they were always occupied by the same types of tenants ie predominantly students and accordingly there has been no recapture_event triggering a recapture of the previously claimed low-income_housing credits following that line of reasoning bentley court contends that both the number of units in the apartment complex and the total low-income floor space were zero for the tax_year for which respondent determined that recapture of the credit should occur and for the preceding_taxable_year producing no difference in the qualified_basis between periods and thus no excess or recapture bentley court argues that respondent is overreaching or maneuvering by determining deficiencies in open years and using the recapture provision to circumvent the closure of years in which a deficiency would or should have been determined respondent offers a two-part response to bentley court’s position initially respondent contends that bentley court has offered no evidence to show that bentley court’s apartment complex was not a qualified_low-income_building during the and tax years alternatively respondent argues that bentley court is bound by a duty_of_consistency not to take inconsistent positions ie contending now that it failed to qualify or that qualified_basis was zero for and when bentley court had previously claimed the credit based on the return- reporting position that a qualified_basis existed for those same tax years the duty_of_consistency is an affirmative defense 105_tc_324 ndollar_figure janis v commissioner tcmemo_2004_117 bitker v commissioner tcmemo_2003_209 if respondent interposes an affirmative defense he bears the burden_of_proof with respect to that matter rule a normally matters of avoidance such as affirmative defenses and collateral_estoppel must be set forth in the pleadings rule bentley court’s pleadings petition and amended petition contained allegations that it was entitled to the low-income_housing credits for and after the pleadings were filed and the case was in issue bentley court during settlement negotiations conceded that it was not entitled to the low-income_housing credits claimed for the and years subsequently and shortly before trial in its pretrial memorandum supplied to the court and respondent bentley court for the first time contended that it had never been entitled to low-income_housing credits for the closed tax years and and hence the recapture provisions did not apply in any event bentley court does not contend that respondent untimely raised the affirmative defense this matter having been tried by consent of the parties is therefore treated as if it had been raised in the pleadings rule b see also eg lilley v commissioner tcmemo_1989_602 affd without published opinion 925_f2d_417 3d cir the duty_of_consistency doctrine is intended to prevent a taxpayer from taking a position in an earlier year and a contrary position in a later year after the limitations_period has run on the first year 103_tc_525 citing 854_f2d_755 5th cir affg 87_tc_1087 supplemented by tcmemo_1995_321 affd 100_f3d_778 10th cir a taxpayer gaining governmental benefits on the basis of a representation or asserted position is thereafter estopped from taking a contrary position in an effort to escape taxes id pincite a duty_of_consistency arises where the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial year id pincite quoting 495_f2d_211 8th cir the duty_of_consistency has been applied to prevent a taxpayer from denying the accuracy of a previously reported basis in property after the period of limitations has run on assessments see cluck v commissioner supra beltzer v united_states supra and the commissioner’s acquiescence has been determined to exist when a taxpayer’s return is accepted as filed see lefever v commissioner supra beltzer v united_states supra the commissioner’s acquiescence does not require examination of the taxpayer’s return see 109_tc_290 affd per curiam without published opinion 212_f3d_600 11th cir respondent argues that the facts in this case show that all three of the criteria have been met and that bentley court should be held to a duty_of_consistency bentley court contends that the duty_of_consistency is inapplicable or if it is it should be applied to estop respondent from recapturing the credit we agree with respondent bentley court construes the following sequence of facts which it believes should result in the application of a duty_of_consistency against respondent bentley court reported the low-income tax_credits in to and respondent disallowed those credits for all years by criminally prosecuting lewis because of the indictments against lewis respondent did not acquiesce to the credits claimed for and and bentley court was compelled to change its initial representation or claim of credits due to the criminal prosecution against lewis we conclude that bentley court’s approach and perspective regarding the duty_of_consistency doctrine are inapposite as to the first prong bentley court claimed credits and reported the existence of qualified_basis on its tax returns as follows year credit dollar_figure big_number big_number yearend qualified_basis dollar_figure big_number big_number the second prong concerns the commissioner’s acquiescence or reliance on the above-referenced facts reported by bentley court on that point bentley court contends that respondent did not acquiesce or rely as reflected by respondent’s criminal prosecution of lewis with respect to the concealment of information or records that criminal prosecution however does not relieve bentley court of the duty_of_consistency in point of the rationale underlying the duty_of_consistency has been described as follows in adjusting values the commissioner in effect represents the interests of all other taxpayers who must bear what the particular taxpayer unjustly escapes it is no more right to allow a party to blow hot and cold as suits his interests in tax matters than continued time the indictment and criminal proceeding commenced after the normal 3-year period for assessment of the tax for had expired moreover we note that respondent’s examination did not extend back prior to bentley court’s tax_year accordingly it appears that respondent during the examination did not gain access to facts that would have put him on notice that the credit claimed for was erroneous cf s pac trans corp v commissioner 75_tc_497 supplemented by 82_tc_122 davoli v commissioner tcmemo_1994_326 respondent acquiesced to and relied upon bentley court’s representations by accepting the returns as filed irrespective of the indictment and conviction of lewis bentley court’s principal officer bentley court’s situation matches the third prong by its change_of position with respect to the closed years bentley court first represented that it qualified for low-income_housing credits for the years through and had the above- described yearend qualified bases now that the assessment periods for those years have expired bentley court claims that the previously reported yearend qualified bases were actually continued in other relationships whether it be called estoppel or a duty_of_consistency or the fixing of a fact by agreement the fact fixed for one year ought to remain fixed in all its consequences unless a more just general settlement is proposed and can be effected 95_f2d_622 5th cir affg 36_bta_402 zero the duty_of_consistency elements are accordingly satisfied as applied against bentley court alternatively bentley court argues that the duty_of_consistency doctrine does not apply because bentley court’s mistake was one of law and not fact in support of this argument bentley court contends that opinions of courts of appeals regarding the duty_of_consistency doctrine have limited that doctrine to cases involving a mistake of fact the appellate courts however focus upon whether there was a benefit received based on a taxpayer’s representation or misrepresentation see eg 100_f3d_778 10th cir affg 103_tc_525 345_f3d_373 6th cir affg in part revg in part tcmemo_2001_48 revd on other issues 543_us_426 bentley court argues that lewis made a mistake of law by his misunderstanding of which type of students could qualify as low-income individuals under the statutory language and that this does not involve a factual issue regarding whether the individuals were students see eg estate of posner v commissioner tcmemo_2004_112 this case would normally be appealable to the court_of_appeals for the fourth circuit where the following approach of the court_of_appeals for the fifth circuit has been adopted to raise this duty_of_consistency in tax_accounting we do not think a willful misrepresentation need be proven or all the elements of a technical estoppel it arises rather from the duty_of disclosure which the law puts on the taxpayer along with the duty_of handling his accounting so it will fairly subject his income to taxation 232_f2d_873 4th cir affg 24_tc_1000 quoting 152_f2d_6 5th cir bentley court represented on its through returns that it qualified for low-income_housing credits it generally claimed compliance with sec_42 and did not provide its reasoning for claiming the credit it is obvious from the record we consider that the criminal matter had to do with misrepresentations and or concealment of facts on bentley court’s behalf by lewis accordingly bentley court’s mistake of law argument has no basis in this record and is not worthy of further consideration see interlochen co v commissioner supra accordingly we reject bentley court’s alternative argument bentley court has conceded that it does not qualify for low- income housing credits for accordingly the apartment building’s qualified_basis was thus zero at the end of in addition bentley court is estopped to deny that the yearend qualified_basis was less than dollar_figure because the qualified_basis at the end of was less than the qualified_basis at the end of bentley court is subject_to recapture in see sec_42 to reflect the foregoing and the parties’ concessions decision will be entered under rule
